IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-21065
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

ISRAEL FLORES,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-95-CR-221-3
                        - - - - - - - - - -
                          October 17, 1997
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Israel Flores was convicted of conspiracy to commit wire

fraud, mail fraud, use of a fictitious name, and money laundering

and aiding and abetting mail and wire fraud.    He argues that the

district court erred in calculating his offense level by

referring to the money-laundering guideline and erred in finding

that the loss amount attributable to him was $244,341.60.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-21065
                              - 2 -

     The district court did not erred in calculating his offense

level by referring to the money-laundering guideline, U.S.S.G.

§ 2S1.1, because, of the related offenses of conviction, it

carried the highest offense level.   See § 3D1.3(a).   The district

court also did not err in relying upon the $244,341.60 loss

amount calculated in the presentence report.   United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc);

U.S.S.G. § 2F1.1.

     AFFIRMED.